 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES JOHNSON,                                  No. 2: 19-cv-1752 KJN P
12                       Plaintiff,
13           v.                                         ORDER & FINDINGS &
                                                        RECOMMENDATIONS
14    E. HALL, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. For the reasons stated herein, the undersigned recommends that plaintiff’s

19   federal claims be dismissed and that the remaining state law claims be remanded to the Lassen

20   County Superior Court.

21          On September 5, 2019, defendants removed this action from Lassen County Superior

22   Court. (ECF No. 1.) Defendants requested that the court screen this action. (Id.) On September

23   13, 2019, the undersigned issued an order screening the complaint. (ECF No. 3.)

24          Named as defendants in the complaint are the California Department of Corrections and

25   Rehabilitation (“CDCR”), High Desert State Prison (“HDSP”), California Correctional Health

26   Care Services (“CCHCS”), Correctional Officers Hall, Hollandsworth, David, Speiker, Phillips,

27   Smith, Shannon, Wentz and Anderson, and Nurses Chiguaque and Rice. (ECF No. 1 at 11.)

28   ////
                                                       1
 1          Plaintiff alleges that on June 27, 2017, plaintiff was stabbed by inmates. (Id.) Plaintiff

 2   alleges that defendants Hall, Hollandsworth, David, Speiker, Phillips, Smith, Shannon, Wentz and

 3   Anderson failed to sound the alarm when the stabbing occurred. (Id.) Plaintiff alleges that

 4   defendants Rice and/or Chiguaque failed to treat his wounds. (Id.) Plaintiff alleges that when he

 5   reentered the yard, plaintiff was attacked by two inmates. (Id.) Plaintiff alleges that during the

 6   second attack, defendants Hall, Hollandsworth, David, Speiker, Phillips, Smith, Shannon, Wentz

 7   and Anderson knew that he was in danger of being attacked again. (Id.)

 8          The complaint contains the following legal claims: 1) negligence against all defendants;

 9   2) excessive force in violation of the Fourth and Fourteenth Amendments against all defendants,

10   except for defendants CCHCS, Rice and Chiguaque; 3) violation of the Bane Act against all

11   defendants, except for defendants CCHCS, Rice and Chiguaque; and 4) battery against all

12   defendants, except for defendants CCHCS, Rice and Chiguaque. (Id. at 12-15.)

13          The undersigned dismissed plaintiff’s claims against defendants CDCR and HDSP,

14   brought pursuant to 42 U.S.C. § 1983, because these defendants are not state actors. (ECF No. 3

15   at 4-5.) The undersigned dismissed plaintiff’s Fourteenth and Fourth Amendment claims because

16   claims brought by prisoners based on alleged excessive force committed by prison officials

17   should be brought under the Eighth Amendment. (Id. at 5.) The undersigned did not address

18   plaintiff’s state law claims. The undersigned granted plaintiff thirty days to file an amended

19   complaint and ordered that if plaintiff did not file an amended complaint within that time, the

20   undersigned would issue further orders. (Id. at 9.)
21          Thirty days passed from September 13, 2019, and plaintiff did not file an amended

22   complaint. Accordingly, for the reasons stated in the September 13, 2019 order, the undersigned

23   recommends that plaintiff’s Fourth and Fourteenth Amendment claims be dismissed. The

24   undersigned also recommends that plaintiff’s claims against defendants CDCR and HDSP,

25   brought pursuant to 42 U.S.C. § 1983, be dismissed.

26          For the reasons stated herein, the undersigned recommends that the court decline to
27   exercise supplemental jurisdiction over plaintiff’s state law claims.

28   ////
                                                        2
 1           Federal courts have the discretion to exercise supplemental jurisdiction over all claims

 2   that are “so related to claims in the action within such original jurisdiction that they form part of

 3   the same case or controversy under Article III of the United States Constitution.” 28 U.S.C.

 4   § 1367(a). Even if supplemental jurisdiction exists, however, district courts may decline to

 5   exercise supplemental jurisdiction over a claim if: (1) it raises a novel or complex issue of state

 6   law; (2) it substantially predominates over the claim(s) over which the court has original

 7   jurisdiction; (3) the court has dismissed all claims over which it has original jurisdiction; or

 8   (4) there are other compelling reasons for declining jurisdiction. 28 U.S.C. § 1367(c).

 9           “While discretion to decline to exercise supplemental jurisdiction over state law claims is

10   triggered by the presence of one of the conditions in § 1367(c), it is informed by the Gibbs1

11   values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian Assocs., Inc., 114 F.3d

12   999, 1001 (9th Cir. 1997) (en banc) (citations omitted).

13           The undersigned finds that the court has supplemental jurisdiction over plaintiff’s state

14   law claims because they are “so related to claims in the action within such original jurisdiction

15   that they form part of the same case or controversy under Article III of the United States

16   Constitution.” 28 U.S.C. § 1367(a). However, because the undersigned recommends dismissal of

17   the federal claims, the undersigned recommends that the court decline to exercise supplemental

18   jurisdiction over these state law claims. The values of economy, convenience, fairness and

19   comity support this recommendation.

20           The undersigned must next consider whether to dismiss or remand the remaining state law
21   claims to the Lassen County Superior Court. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

22   351-52 (1988) (when relinquishing jurisdiction, the district court must then choose whether to

23   dismiss the remaining claims without prejudice or to remand the case to state court.)

24           When considering remand, the court may also consider whether a party engaged in

25   manipulative tactics to secure their desired forum. Id. at 357. But amendment to eliminate

26   federal claims after removal is not evidence, in itself, of manipulative tactics. Baddie v. Berkeley
27

28   1
         United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).
                                                    3
 1   Farms, Inc., 64 F.3d 487, 491 (9th Cir. 1995).

 2             Remand of this action is warranted because this action no longer contains federal claims.

 3   In addition, plaintiff clearly desires a state forum because three of plaintiff’s four claims allege

 4   violations of state law, and plaintiff has permitted dismissal of his federal claims. Finally,

 5   neither this court nor the Lassen County Superior Court has put a substantial amount of work into

 6   this case.2 See Molina v. Rite Aid, 2019 WL 121194 at *2-3 (C.D. Cal. 2019) (remanding

 7   removed action to state court after plaintiff filed amended complaint removing reference to

 8   federal claims); Fletcher v. Solomon, 2006 WL 3290399 at *4 (N.D. Cal. 2006) (“Here, plaintiffs

 9   clearly desire a state forum …Neither this court nor the Superior Court has put a substantial

10   amount of work into this case. While it might be fair to not remand this action…the other

11   concerns of economy, convenience, and comity would be served by returning to state court what

12   is now at an early stage a purely state-law action.”)

13             Accordingly, the undersigned recommends that this action be remanded to Lassen County

14   Superior Court.

15             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

16   district judge to this action; and

17             IT IS HEREBY RECOMMENDED that:

18             1.   Plaintiff’s claims alleging violations of the Fourth and Fourteenth Amendments be

19                  dismissed;

20             2. Plaintiff’s claims against defendants CDCR and HDSP brought pursuant to 42 U.S.C.
21                  § 1983 be dismissed; and

22             3. This action be remanded to the Lassen County Superior Court.

23             These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned
27
     2
           Plaintiff filed this action in the Lassen County Superior Court on June 25, 2019. (ECF No. 1 at
28   6.)
                                                         4
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be filed and served within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: October 31, 2019

 6

 7

 8

 9

10
     John1752.fta
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
